Title: To Thomas Jefferson from Peter Carr, 24 October 1793
From: Carr, Peter
To: Jefferson, Thomas



My Dear Sir
Spring-forest. Octr. 24. 1793.

My mother desires me to intimate to you, that there are several very pressing claims against her, which she has given assurances shall be discharged in january next. By something in one of your last letters, she hoped it would have been in your power, to furnish her with the means; if it should, a line upon the subject would be satisfactory to my mother. We all here wish you a good journey and an early return. Till I see you believe me with great and sincere esteem yr. friend and H servt

P: Carr

